 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KEVIN J. BARRY (CABN 229748)
   MEREDITH B. OSBORN (CABN 250467)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-6774
             meredith.osborn@usdoj.gov
 8
     Attorneys for United States of America
 9
                                     UNITED STATES DISTRICT COURT
10
                                   NORTHERN DISTRICT OF CALIFORNIA
11
                                           SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) NO. CR 17-00533 EMC
                                                      )
14           Plaintiff,                               ) [PROPOSED] ORDER EXCLUDING TIME
                                                      ) FROM MAY 28, 2019 TO JULY 31, 2019
15      v.                                            )
                                                      )
16   JONATHAN JOSEPH NELSON, ET AL,                   )
                                                      )
17           Defendants.                              )
                                                      )
18

19           On May 28, 2019, defendants Jonathan Joseph Nelson, Raymond Michael Foakes, Russell Allen
20 Lyles, Jr., Jeremy Daniel Greer, Brian Wayne Wendt, Russell Taylor Ott, Damien David Cesena, Brian

21 Allen Burke, David Salvatore Diaz, III, and plaintiff United States of America appeared before the Court

22 for a status. Defendant Christopher Ranieri’s and Merle Frederick Hefferman’s presence was waived,

23 but their counsel appeared. The parties discussed the status of discovery, defendant Wendt’s motion to

24 set a trial date and other defendants’ opposition to that motion, and defendants’ filed and potential

25 motions. The Court set a further status for July 31, 2019 at 10:00 a.m. to discuss the status of discovery,

26 the scheduling of motions, the status of the government’s determination regarding the death penalty, and

27 a potential trial setting conference.

28           Based on the representations of counsel and for good cause shown at the May 28, 2019 status

     [PROPOSED] ORDER EXCLUDING TIME
     Case No. CR 17-00533 EMC                                                                  v. 7/10/2018
 1 hearing, the Court finds that time is excludable between May 28, 2019 and July 31, 2019, pursuant to 18

 2 U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(iv), on the basis that the ends of justice served by the continuance

 3 outweigh the best interests of the public and defendants in a speedy trial, and because failure to grant a

 4 continuance would deny defendants’ counsel the reasonable time necessary for effective preparation,

 5 taking into account the exercise of due diligence. The Court also finds that the case is complex based on

 6 the number of defendants and the nature of the prosecution, pursuant to 18 U.S.C. § 3161(h)(7)(B)(ii).

 7          Therefore, IT IS HEREBY ORDERED that the time between May 28, 2019 and July 31, 2019

 8 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).

 9
           June 6, 2019
10 DATED: ___________________                                    _________________________________
                                                                 HON. EDWARD M. CHEN
11                                                               United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER EXCLUDING TIME
     Case No. CR 17-00533 EMC                                                                   v. 7/10/2018
